TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-12-00096-CR



                                The State of Texas, Appellant

                                              v.

                               James Dean Vessells, Appellee


               FROM COUNTY COURT AT LAW NO.3 OF TRAVIS COUNTY
         NO. C-1-CR-11-202243, HONORABLE JON N. WISSER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The State has filed a motion requesting that this appeal be dismissed. See Tex. R.

App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.



                                           __________________________________________

                                           Diane M. Henson, Justice



Before Justices Puryear, Henson and Goodwin

Dismissed on Appellant’s Motion

Filed: April 6, 2012

Do Not Publish